FORM OF

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”), is dated as of March 20, 2013,
among Samson Oil & Gas Limited, an Australian corporation (the “Company”) and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement filed pursuant to the Securities
Act (as defined below), the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company, (i) Ordinary Shares (as defined below), and (ii) Warrants (as defined
below), in each case as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement
the following terms have the meanings set forth in this Section 1.1:

 

“A$” means Australian dollars.

 

“American Depositary Shares” or “ADSs” shall mean the American Depositary Shares
equivalent to twenty (20) of the Company’s Ordinary Shares that are listed and
trade on the NYSE MKT under the trading symbol “SSN”.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person (as such terms are used in and construed under Rule 405 of the Securities
Act). With respect to a Purchaser, any investment fund or managed account that
is managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Acquiring Entity” shall have the meaning ascribed to such term in Section
4.11(f).

 

“Closing” means the closing of the Offering on the Closing Date pursuant to
Section 2.1 of this Agreement.

 

“Closing Date” means the date of this Agreement unless another date is mutually
agreed to by the parties.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

 

 



“Depositary” shall have the meaning ascribed to such term in Section 2.2.

 

“Dissolution” shall have the meaning ascribed to such term in Section 4.11(e).

 

“Escrow Agent” shall have the meaning ascribed to such term in Section 2.1 of
this Agreement.

 

“Escrow Agreement” shall have the meaning ascribed to such term in Section 2.1
of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction (other than, in the case of the
Securities, restrictions provided in the Transaction Documents or as otherwise
agreed or imposed by a Purchaser).

 

“Material Adverse Effect” means any material adverse effect on (a) the
enforceability of any Transaction Document or (b) the Company’s ability to
perform in any material respect its obligations under any Transaction Document,
other than any such effect that resulted primarily from (i) any change in the
United States or foreign economies or securities or financial markets in
general, (ii) any change that generally affects the oil and gas industry, or
(iii) any change arising in connection with natural disasters, hostilities, acts
of war, sabotage or terrorism or military actions.

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(l) of this Agreement.

 

“Non-Cash Dividend” shall have the meaning ascribed to such term in Section
4.11(e).

 

“Offering” shall have the meaning ascribed to such term in Section 2.1 of this
Agreement.

 

“Ordinary Shares” means the Ordinary Shares of the Company, which trade on the
ASX under the symbol “SSN”, and any other class of securities into which such
securities may hereafter be reclassified or changed.

 

“Ordinary Share Equivalents” means any securities of the Company or the
Subsidiaries that would entitle the holder thereof, pursuant to the terms of
such securities, to acquire at any time Ordinary Shares, including, without
limitation, ADSs, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Ordinary Shares.

 

“Organic Change” shall have the meaning ascribed to such term in Section
4.11(e).

 

-2-

 



“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Press Release” shall have the meaning ascribed to such term in Section 4.4 of
this Agreement.

 

“Proceeding” means any civil or criminal action, claim, suit, arbitration,
investigation or proceeding.

 

“Prospectus” means the base prospectus filed with the Registration Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser prior to the execution and delivery
of this Agreement, including the documents incorporated by reference therein.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.6 of
this Agreement.

 

“Registration Statement” means the effective registration statement on Form S-3
(Commission File No. 333-183327) filed by the Company with the Commission
pursuant to the Securities Act for the registration of the Securities, as such
Registration Statement may be amended and supplemented from time to time
(including pursuant to Rule 462(b) of the Securities Act), including all
documents filed as part thereof or incorporated by reference therein, and
including all information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430B of the Securities Act.

 

“Replacement Warrants” shall have the meaning ascribed to such term in Section
4.11(f) of this Agreement.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e) of this Agreement.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h) of
this Agreement.

 

“Securities” means the Ordinary Shares, Warrants and the Warrant Shares and the
ADSs for which the Ordinary Shares and the Warrant Shares may be exchanged.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Ordinary Shares purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” which is defined in Australian dollars but may be paid in
either United States dollars or Australian dollars so long as it is immediately
available funds.

 

-3-

 



“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a) of
this Agreement.

 

“Transaction Documents” means this Agreement, including the terms and conditions
of Warrants, and any other documents or agreements executed and delivered to the
Purchasers in connection with the transactions contemplated hereunder.

 

“Unit” means one Ordinary Share and forty hundredths (.40) of a Warrant.

 

“Unit Purchase Price” equals A$0.025.

 

“Warrant Exercise Price” equals A$0.038, subject to adjustment as provided in
this Agreement and in the terms and conditions of the Warrants attached hereto
as Exhibit B.

 

“Warrants” means the transferable options to purchase Ordinary Shares issued to
the Purchasers at the Closing in accordance with Section 2.1 of this Agreement,
which Warrants shall be exercisable as set forth therein, and have the
additional terms and conditions as set forth in Exhibit B attached hereto.

 

“Warrant Shares” means the Ordinary Shares issuable upon exercise of the
Warrants.

 

ARTICLE II
PURCHASE AND SALE

 

2.1 Purchase of Securities. At the Closing, upon the terms set forth herein, the
Company shall sell, and the Purchasers shall purchase, severally and not
jointly, 109,752,575 Units consisting of an aggregate of 109,752,575 Ordinary
Shares and 43,901,030 Warrants at the Unit Purchase Price for an aggregate
purchase price of $2,850,000 by payment of the Subscription Amounts set forth
for each Purchaser (the “Offering.”). Each Purchaser shall deliver to the Person
designated as the escrow agent (the “Escrow Agent”) by the escrow agreement to
be executed at Closing (the “Escrow Agreement”) via wire transfer immediately
available funds equal to its Subscription Amount and the Company shall issue to
each Purchaser its respective Ordinary Shares and Warrants and the other items
set forth in Section 2.3 of this Agreement deliverable at the Closing on the
Closing Date. The Ordinary Shares and Warrants will be issued in uncertificated
form and will be registered in the name of each Purchaser with the Company’s
share registry, Security Transfer Registrars, 770 Canning Highway, Applecross,
Western Australia 6153, telephone +618 9315 2333. The Closing shall occur at
9:00 a.m., Denver time, at the offices of Davis Graham & Stubbs LLP, 1550 17th
St, Denver CO, 80202, or such other time and location as the parties shall
mutually agree.

 

2.2 Exchange of Ordinary Shares for ADSs; Escrow. Unless contrary written
instructions are received from an individual Purchaser, all Ordinary Shares
purchased in this Offering shall be delivered on the Closing Date to the
depositary for the ADSs, The Bank of New York Mellon (the “Depositary”), to be
exchanged for ADSs, and the Purchasers will execute all documents required by
the Depositary to effect such exchange. The Depositary is expected to deliver
ADSs to Purchasers through the Depositary Trust Corporation no later than three
business days after the Closing Date. Upon receipt of ADSs by Purchasers (or
delivery of the Ordinary Shares for Purchasers who elect to retain the Ordinary
Shares), the Escrow Agent shall release Purchasers’ funds to the Company. If
payment is made in U.S. dollars instead of Australian dollars, the currency
conversion of U.S. dollars to Australian dollars shall be determined by the
exchange rate set by the Reserve Bank of Australia
(http://www.rba.gov.au/statistics/frequency/exchange-rates.html) on March 19,
2013. Each Purchaser shall be responsible for payment of any ADS exchange fees
to the Depositary for the Purchaser’s Ordinary Shares. No fractional share of an
ADS will be issued upon exchange of Ordinary Shares for ADSs.

 

-4-

 



2.3 Deliveries; Closing Conditions.

 

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser the following:

 

(i) evidence of the issuance of a number of Ordinary Shares equal to such
Purchaser’s Subscription Amount, registered in the name of such Purchaser (the
“Purchase Shares”) ; and

 

(ii) evidence of the issuance of a Warrant registered in the name of such
Purchaser to purchase up to forty percent (40%) of the number of Ordinary Shares
purchased by the Purchaser at Closing, at the Warrant Exercise Price of A$0.038;

 

(iii) the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act);

 

(iv) evidence of (A) remittance of the Purchaser’s Ordinary Shares to the
Depositary and (B) instructions to the Depositary to issue ADSs to each
Purchaser in an amount equal to one twentieth of the number of Ordinary Shares
purchased by such Purchaser; and

 

(v) an executed Escrow Agreement authorizing the release of the Subscription
Amount to the Company when the ADSs are delivered to the Purchaser.

 

(b) At Closing, each Purchaser shall deliver or cause to be delivered to the
Escrow Agent:

 

(i) such Purchaser’s Subscription Amount, payable in United States dollars or
Australian dollars, by wire transfer to the account specified by the Company in
the Escrow Agreement; and

 

(ii) an executed Escrow Agreement authorizing the release of the Subscription
Amount to the Company when the ADSs are delivered to the Purchaser.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports, which shall qualify any representation or warranty otherwise made
herein to the extent of such disclosure, the Company hereby makes the following
representations and warranties set forth below to each Purchaser as of the date
hereof:

 

-5-

 



(a) Subsidiaries. All of the direct and indirect subsidiaries (each, a
“Subsidiary”) of the Company are set forth on the Company’s most recently filed
Annual Report on Form 10-K.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing (where such concept is recognized) under the laws of the jurisdiction
of its incorporation or organization (as applicable), with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective constitution,
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in a Material Adverse Effect and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification except where the revocation, limitation or curtailment could not
have or reasonably be expected to result in a Material Adverse Effect.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents to which it is a party by the Company and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no further corporate consent or
action is required to be obtained by the Company, its board of directors or its
shareholders in connection therewith other than the Required Approvals. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; (iii) insofar as indemnification and contribution provisions may be
limited by applicable law and (iv) as limited through the exercise of
supervisory or enforcement powers of applicable government authorities.

 

(d) No Conflicts. Assuming receipt of the Required Approvals, the execution,
delivery and performance of the Transaction Documents by the Company, the
issuance and sale of the Securities and the consummation by the Company of the
other transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s constitution,
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, except as would not have or reasonably be
expected to result in a Material Adverse Effect, or (iii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected, except as would not have or reasonably be
expected to result in a Material Adverse Effect.

 

-6-

 



(e) Filings, Consents and Approvals. The Company will make all reasonable
efforts to obtain all necessary consents, waivers, authorizations and orders,
and will give all notices to, and make all filings with, federal, state, local
and other governmental authorities or other Persons, including, without
limitation, the ASX and the NYSE MKT, in connection with the execution, delivery
and performance by the Company of the Transaction Documents, including but not
limited to the listing application with respect to the listing of the ADSs
required pursuant to Section 4.8 (collectively, the “Required Approvals”).

 

(f) Issuance of the Securities. The Ordinary Shares, the ADSs and the Warrants
are duly authorized and, when issued and paid for in accordance with the
applicable Transaction Documents, will be duly and validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company. The
Warrant Shares and the ADSs for which the Warrant Shares may be exchanged are
duly authorized and, when issued in accordance with the terms of the Warrants,
will be validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company. The Ordinary Shares, ADSs, Warrant Shares and the
ADSs for which the Warrant Shares may be exchanged are being issued pursuant to
the Registration Statement and their issuance has been registered by the Company
pursuant to the Securities Act.

 

(g) Capitalization. Except as disclosed in the SEC Reports, the Company has not
issued any equity securities since its most recently filed Form 10-Q, other than
pursuant to the exercise of employee stock options pursuant to the Company’s
stock option plans, and pursuant to the conversion or exercise of Ordinary Share
Equivalents outstanding as of the date of the most recently filed periodic
report pursuant to the Exchange Act.

 

(h) SEC Reports; Financial Statements. The Company has complied in all material
respects with requirements to file all reports, schedules, forms, statements and
other documents required to be filed by it pursuant to the Securities Act and
the Exchange Act, including, without limitation, pursuant to Section 13(a) or
15(d) of the Exchange Act, for the two years preceding the date hereof (or such
shorter period as the Company was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, together with the Prospectus and the
Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Except as
disclosed in the SEC Reports or in Company press releases, since the date of the
latest financial statements included within the SEC Reports, (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses and (B) liabilities not required to be reflected in the
Company’s financial statements pursuant to GAAP or required to be disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting, and (iv) the Company has not issued any equity securities to any
officer, director or Affiliate except pursuant to existing Company equity
incentive and incentive compensation plans.

 

(j) Litigation. Except as disclosed in the SEC Reports, there is no Proceeding
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) is reasonably expected by the Company to
result in a Material Adverse Effect. Except as disclosed in the SEC Reports,
neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Proceeding involving a claim of violation of or
liability under federal or state securities laws.

 

-7-

 



(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which would reasonably be expected to result in a Material Adverse Effect.

 

(l) Regulatory Permits. Except as disclosed in the SEC Reports, (i) the Company
and the Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC
Reports, except where the failure to possess such permits would not have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and (ii) neither the Company nor any Subsidiary has received any
notice of Proceedings relating to the revocation or modification of any Material
Permit that would reasonably be expected to result in a Material Adverse Effect.

 

(m) Title to Assets. The Company and the Subsidiaries have good and marketable
title to their oil and gas properties as disclosed in the SEC Reports except to
the extent that any defect in or limitations on such title would not reasonably
be expected to result in a Material Adverse Effect.

 

(n) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged.

 

(o) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents except as follows:

 

Carter Terry & Company: $81,000, plus $10,000 of expenses (legal fees)

 

C&Co/Prince Ridge LLC: $30,000

 

-8-

 



Payment of the foregoing fees is contingent upon the recipient obtaining all
necessary legal and regulatory approvals, including but not limited to clearance
by FINRA under FINRA Rule 5110.

 

(p) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(q) Listing and Maintenance Requirements. The ADSs are registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the ADSs pursuant to the Exchange Act nor has
the Company received any notification that the Commission is currently
contemplating termination of such registration.

 

(r) Disclosure. Except with respect to the material terms and conditions of the
Transaction Documents, the Company confirms that it has not provided any of the
Purchasers with information that constitutes or might constitute, as of the
Closing Date, material, non-public information which is not otherwise disclosed
in the Prospectus Supplement. The Company understands and confirms that the
Purchasers will rely on the foregoing representation in effecting transactions
in the Securities.

 

(s) Acknowledgment Regarding Purchasers. The Company acknowledges and agrees
that each of the Purchasers is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated thereby. The Company further acknowledges that no Purchaser is
acting as a financial advisor to, or fiduciary of, the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and that any advice given by any Purchaser or any of their
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities.

 

(t) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the Securities Act.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the execution
and delivery of this Agreement on the date first above written in this Agreement
to the Company as follows:

 

(a) Prospectus and Prospectus Supplement. Purchaser (i) has received the
Company’s Prospectus and Prospectus Supplement, (ii) confirms that Purchaser had
full access to the Prospectus, the Prospectus Supplement and the information
incorporated by reference therein and (iii) confirms that Purchaser was fully
able to download, print, read and review such documents as well as all of the
other SEC Reports.

 

(b) Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder. The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser. Each
Transaction Document to which any Purchaser, whether an individual or an entity,
is a party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against the Purchaser
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

-9-

 



(c) No Intent to Take Over. Each Purchaser has no present actual intent to seek
to effect, or to assist others in effecting, a hostile acquisition of the
Company.

 

(d) Purchaser Status. Each Purchaser is an “accredited investor” as defined in
Regulation D under the Securities Act and is not a resident of Australia or New
Zealand, or is a person to whom the Offering can be made under one or more of
the exemptions set out in section 708 of the Australian Corporations Act of
2001. Each Purchaser is not required to register as a broker-dealer under
Section 15 of the Exchange Act.

 

The Purchaser represents that, except as set forth on the signature page, (i) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(ii) it is not a, and it has no direct or indirect affiliation or association
with any, FINRA member or an Associated Person (as such term is defined under
FINRA Membership and Registration Rules Section 1011(b)) as of the date hereof,
and (iii) neither it nor any group of investors (as identified in a public
filing made with the Commission) of which it is a member, acquired, or obtained
the right to acquire, 20% or more of the Common Stock (or securities convertible
or exercisable for ordinary shares) or the voting power of the Company on a
post-transaction basis.

 

(e) Experience of Purchaser. Each Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities. Each Purchaser has had access to
such information as Purchaser deemed necessary in order to conduct any due
diligence Purchaser desired to do in connection with the purchase and sale of
the Securities. Each Purchaser is able to bear the economic risk of an
investment in the Securities and is able to afford a complete loss of such
investment. Each Purchaser understands that nothing in the Agreement or any
other materials presented to the Purchaser in connection with the purchase and
sale of the Securities constitutes legal, tax or investment advice. Each
Purchaser acknowledges that Purchaser must rely on legal, tax and investment
advisors of Purchaser’s own choosing in connection with its purchase of the
Securities.

 

(f) No Government Review. Each Purchaser understands that no U.S., Australian or
other government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities purchased hereunder.

 

(g) Beneficial Ownership. The parties agree that it is their mutual intent that,
immediately following each Purchaser’s purchase of Securities hereunder, such
Purchaser, together with its Affiliates, will not beneficially own more than
4.99% of the Company’s Ordinary Shares. For purposes hereof, beneficial
ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.

 

-10-

 



(h) Non-U.S. Purchasers. Each Purchaser, if outside the United States, will
comply with all applicable laws and regulations in each foreign jurisdiction in
which such Purchaser purchases, offers, sells or delivers Securities or has in
Purchaser’s possession or distributes any offering material, in all cases at
Purchaser’s own expense.

 

(i) Non-Disclosure and No Misuse. The Purchaser represents that neither the
Purchaser nor any person acting on behalf of, or pursuant to any understanding
with or based upon any information received from, the Purchaser has, directly or
indirectly, as of the date of this Subscription Agreement, engaged in any
transactions in the securities of the Company or has violated its obligations of
confidentiality with respect to the Offering since the time that the Investor
was first contacted by the Company or its agents with respect to the
transactions contemplated hereby. The Purchaser covenants that neither it, nor
any person acting on behalf of, or pursuant to any understanding with or based
upon any information received from, the Purchaser, has engaged or will engage in
any transactions in the securities of the Company prior to the time that the
transactions contemplated by this Subscription Agreement are publicly disclosed.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Warrant Shares. When any Warrant is exercised, the Company will use its best
efforts to have an effective registration statement to cover the issuance of the
Warrant Shares if and to the extent that such a registration statement is needed
to cause the Warrant Shares issued pursuant to any such exercise, including the
ADSs for which such Warrant Shares may be exchanged, to be “free trading” shares
with no restrictions on resale and no restrictive legends on certificates, if
any.

 

4.2 SEC Reporting. Until (i) no Purchaser owns Securities or (ii) the Warrants
have expired, whichever first occurs, the Company covenants (a) to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company pursuant to the Exchange
Act and (b) not to terminate its status as an issuer required to file reports
pursuant to the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination, other than in connection with a merger, consolidation or other
acquisition in which the Company is not the surviving entity and in which
provision is made by the surviving entity for preserving substantially identical
rights of Warrant holders.

 

4.3 Integration. After the Offering, the Company shall not sell, offer for sale
or solicit offers to buy or otherwise negotiate to sell any “security” (as
defined in Section 2 of the Securities Act) in a transaction that would be
integrated with the offer or sale of the Securities under the rules of the ASX
or NYSE MKT and cause the Offering to require shareholder approval under any
such rules.

 

-11-

 



4.4 Securities Laws Disclosure; Publicity. The Company shall (a) issue a press
release disclosing the material terms of the transactions contemplated hereby
immediately following the Closing Date (the “Press Release”), and (b) file a
Current Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby on the first business day following the Closing Date and
include a form of Subscription Agreement and the Press Release thereto. From and
after the issuance of the Press Release and the filing of the Form 8-K, the
Company acknowledges that no Purchaser shall be in possession of any material,
non-public information received from the Company, any of its Subsidiaries or any
of their respective officers, directors or employees that is not disclosed in
the Press Release.

 

4.5 Use of Proceeds. The Company will use the proceeds from the Offering as
described in the Prospectus Supplement.

 

4.6 Indemnification of Purchasers. Subject to the provisions of this Section
4.6, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to any action instituted against a Purchaser, or any of
them or their respective Affiliates, by any shareholder of the Company who is
not an Affiliate of such Purchaser or any governmental or regulatory agency,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a material breach of such
Purchaser’s representations, warranties or covenants of the Transaction
Documents or any agreements or understandings such Purchaser may have with any
such shareholder or any material violations by the Purchaser of state or federal
securities laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (i) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed or (ii) to the
extent, but only to the extent, that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.

 

-12-

 



4.7 Reservation and Registration of Ordinary Shares. As of the date hereof, the
Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of
Ordinary Shares for the purpose of enabling the Company to issue all of the
Warrant Shares and the ADSs for which the Warrant Shares may be exchanged.

 

4.8 Listing of Shares. The Company hereby agrees to use commercially reasonable
efforts to maintain the listing of the Ordinary Shares and ADSs on the ASX and
NYSE MKT, respectively, and the Company shall file the applications to list all
of ADSs and the ADSs for which the Warrant Shares may be exchanged on the NYSE
MKT, no later than the date of their issuance. The Company further agrees that,
if the Company applies to have the Ordinary Shares or ADSs traded on any other
stock exchange, it will include in such application all of the Warrant Shares
and related ADSs will take such other action as is necessary to cause all of the
Warrant Shares and related ADSs to be listed on such other stock exchange as
promptly as possible.

 

4.9 Certain Transactions and Confidentiality After the Date Hereof.
Notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in the Securities or any other securities of the Company after the
time that the transactions contemplated by this Agreement are publicly announced
by the Press Release and the Form 8-K.

 

4.10 Future Sales of Securities. Purchasers will have no right of first refusal,
right of participation or other rights with respect to any future offers or
sales of Ordinary Shares, ADSs or other securities by the Company, provided,
however, the parties acknowledge the Company’s intent to commence a rights
offering immediately following the Closing by which holders of Ordinary Shares
and ADSs will be offered the right to purchase a number of the same securities
as are sold in the Offering, at the same price and on substantially identical
terms as the Offering, in proportion to the Ordinary Shares held at the time of
that rights issue. Purchasers further acknowledge that, following the Offering,
the Company may offer or sell other securities, including but not limited to the
issuance or grant of (a) Ordinary Shares or ADSs upon the exercise of currently
outstanding warrants or options, (b) options or other securities under the
Company’s current or future incentive compensation plans, (c) bonds, debentures,
long term promissory notes or other debt securities and (d) options, warrants or
other equity derivative securities to lenders providing debt financing to the
Company.

 

4.11 Warrants and Warrant Exercise Procedures. The terms and conditions of the
Warrants are set forth in Exhibit B, and are supplemented as follows:

 

(a) The Warrants are transferable and an application shall be made to list the
Warrants on the ASX.

 

(b) Warrants may be exercised in whole or in part. Upon partial exercise of a
Warrant, the records of the Company’s registry for Ordinary Shares, Security
Transfer Registrars, will be changed to reflect the exercise and evidence of the
exercise will be available to the Purchaser upon request. No fractional share of
an Ordinary Share will be issued upon any exercise of a Warrant and no
fractional share of an ADS will be issued upon exchange of Warrant Shares for
ADSs.

 

-13-

 



(c) A Warrant may be exercised by (i) written notice to the Company in
accordance with Section 5.3 hereof and (ii) tender of the Warrant Exercise
Price, in United States dollars or Australian dollars, to the Company. United
States dollars tendered will be converted to Australian dollars as provided in
Section 2.2 hereof.

 

(d) Unless the context otherwise requires, the issuance and sale of the Warrant
Shares, and the exchange of Warrant Shares for ADSs, shall be effected in the
same manner as the issuance of the Ordinary Shares and exchange of ADSs in the
Offering set forth in Article II of this Agreement except that the Closing Date
may be set by the Warrant holder in the notice of exercise so long as such
Closing Date is no sooner than one (1) full business day after the date of
notice of exercise as determined by Section 5.3 of this Agreement.

 

(e) If the Company establishes a record date for holders of Ordinary Shares or
ADSs for the purpose of:

 

(i) entitling them to receive any dividend other than a cash dividend or other
distribution, or any right to subscribe for or purchase additional shares or
other securities of the Company, or to receive any other right (a “Non-Cash
Dividend”);

 

(ii) any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company’s assets to another
person or entity or other similar transaction (an “Organic Change”); or

 

(iii) any voluntary dissolution, liquidation or winding-up of the Company (a
“Dissolution”);

 

then, the Company will mail or cause to be mailed to each registered holder of
outstanding Warrants at the time outstanding a notice specifying, as the case
may be, (i) the date on which a record is to be taken for the purpose of such
Non-Cash Dividend, and stating the amount and character of such Non-Cash
Dividend or (ii) the date on which any Organic Change or Dissolution, is to take
place, and the time, if any, is to be fixed, as of which the holders of record
of Ordinary Shares or ADSs shall be entitled to exchange their shares for
securities or other property deliverable upon such Organic Change or
Dissolution. Such notice shall be mailed at least fifteen (15) days prior to the
record date therein specified, or if no record date shall have been specified
therein, at least fifteen (15) days prior to such specified date, provided,
however, failure to provide any such notice shall not under any circumstances
affect the validity of such transaction.

 

(f) In connection with any (x) bona fide sale of all or substantially all of the
Company’s assets to an acquiring person or entity or (y) other Organic Change
involving an arm’s length third party or parties following which the Company is
not the surviving entity and as a result of which the then current shareholders
of the Company will not, directly or indirectly own 50% or more of the surviving
entity, the Company shall elect in its sole discretion: (A) to require that the
holders of outstanding Warrants exercise the outstanding Warrants prior to the
consummation of such Organic Change, and if not so exercised, that the
outstanding Warrants shall terminate upon consummation of such Organic Change,
or (B) to secure from the person or entity purchasing such assets or the
successor resulting from such Organic Change (in each case, the “Acquiring
Entity”) a written agreement to issue to the holders of the outstanding
Warrants, in exchange for the surrender of the Warrants, warrants of the
Acquiring Entity (the “Replacement Warrants”) evidenced by a written instrument
substantially similar in form and substance to the outstanding Warrants
reflecting the adjustments required so as to preserve the value of the Warrants
applicable at the closing of the transaction, by the terms of the Replacement
Warrants. The Company shall give the holders of the outstanding Warrants written
notice of such Organic Change at least twenty (20) days prior to the closing and
consummation of such Organic Change and shall give notice of the record date
pursuant to Section 4.11(e) hereof.

 

-14-

 



(g) If and to the extent permitted by the ASX Listing Rules, the outstanding
Warrants will be subject to the following capital adjustments:

 

(i) Subdivision or Combination of Shares. If the Company at any time while any
of the Warrants remain outstanding and unexpired shall subdivide or combine its
Ordinary Shares, the number of Warrant Shares purchasable upon exercise of the
outstanding Warrants and the Warrant Exercise Price of the outstanding Warrants
shall be proportionately adjusted. Any adjustment under this Section 4.11(g)(i)
shall become effective at the close of business on the date the subdivision or
combination becomes effective or, if earlier, the record date with respect to
the subdivision or combination.

 

(ii) Stock Dividends and Distributions. If the Company at any time while any of
the Warrants are outstanding and unexpired shall issue or pay the holders of its
Ordinary Shares, or take a record of the holders of its Ordinary Shares for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Ordinary Shares, then (A) the Warrant Exercise Price of the
outstanding Warrants shall be adjusted in accordance with Section 4.11(g)(i) and
(B) the number of Warrant Shares purchasable upon exercise of the outstanding
Warrants shall be adjusted to the number of Ordinary Shares as if the
outstanding Warrants been exercised immediately prior thereto.

 

(iii) Whenever the number of Warrant Shares purchasable upon exercise of the
outstanding Warrants is adjusted, as herein provided, the Warrant Exercise Price
payable upon the exercise of the outstanding Warrants shall be adjusted to that
price determined by multiplying the Warrant Exercise Price immediately prior to
such adjustment by a fraction (A) the numerator of which shall be the number of
Warrant Shares purchasable upon exercise of the outstanding Warrants immediately
prior to such adjustment, and (B) the denominator of which shall be the number
of Warrant Shares purchasable upon exercise of the outstanding Warrants
immediately thereafter.

 

(h) Under no circumstances will any of the rights of holders of outstanding
Warrants or adjustments to outstanding Warrants set forth in subsections (e),
(f) and (g) be given retroactive effect for the benefit of holders of Warrants
that have previously been exercised or expired or otherwise terminated.

 

-15-

 



(i) In the event of any conflict or inconsistency between the provisions of this
Article 4.11 and the provisions of the ASX Listing Rules, the latter shall
prevail to the extent of that conflict or inconsistency.

 

(j) To the extent possible, the terms of the Warrants will be the same as the
terms of the warrants to be issued in connection with the rights offering
referred to in Section 4.10.

 

ARTICLE V
MISCELLANEOUS

 

5.1 Fees and Expenses. Each party shall pay the fees and expenses of its own
advisors, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Purchasers shall be solely responsible for
payment of any transfer agent fees, depositary fees, stamp taxes and other taxes
and duties levied in connection with the exchange of Ordinary Shares for ADSs or
for the issuance, delivery or transfer of any Securities or ADSs to the
Purchasers.

 

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such subject matter, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or the email address, respectively, set forth on the signature pages
attached hereto prior to 5:30 p.m. (New York City time) on a business day, (b)
the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (New York City time) on any business day, (c) the second business
day following the date of mailing, if sent by nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto.

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the holders of at least a majority of the Ordinary Shares purchased
pursuant to this Agreement or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

-16-

 



5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities; provided such
Purchaser provides prior written notice to the Company and such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of the Transaction Documents that apply to the “Purchasers.”

 

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 of this Agreement.

 

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Colorado, without regard to the principles of conflicts of law thereof,
provided, however, that the validity, enforcement and interpretation of the
Warrants and the Ordinary Shares and their issue shall be governed by Australian
law. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state or federal
courts sitting in the City and County of Denver, Colorado. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts in Denver, Colorado, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents). In any action or proceeding to enforce any provisions of the
Transaction Documents, the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

 

5.9 Execution. This Agreement may be executed in counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party. If any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation with the same force and effect as if such facsimile
or “.pdf” signature page were an original thereof.

 

5.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect.

 

5.11 Remedies. In addition to all rights provided herein or granted by law,
including recovery of damages, each of the Purchasers and the Company will be
entitled to specific performance pursuant to the Transaction Documents. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agree to waive and not to assert in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

-17-

 



5.12 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership or any
other kind of entity, or create a presumption that the Purchasers are acting in
concert or as a “group” within the meaning of Section 13(d) of the Exchange Act.

 

5.13 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

 

-18-

 



IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

          SAMSON OIL & GAS LIMITED        Address for Notice:      

 

      

Samson Oil & Gas Limited

1331 17th Street, Suite 710

Denver, CO 80202

Attn: Chief Executive Officer

Terence M. Barr

President, Chief Executive Officer and Managing Director

                    

With a copy to (which shall not

constitute notice):

              

Davis Graham & Stubbs LLP

1550 17th Street # 500

Denver, CO 80202

Attn: S. Lee Terry, Jr.

 

 



[Purchaser Signature Page – Subscription Agreement]

 





 

 



 

IN WITNESS WHEREOF, the undersigned has caused this Subscription Agreement to be
duly executed by its respective authorized signatory as of the date first
indicated above.

 

 

          Name of Purchaser:  

 

   

 

                Signature of Authorized Signatory of Purchaser:  

 

   

 

                Name of Authorized Signatory:  

 

   

 

                Title of Authorized Signatory:  

 

   

 

 

                Email Address of Purchaser:  

 

   

 

                Fax Number of Purchaser:  

 

   

 

  Address for Notice of Purchaser:  

 

 

 

 

              Telephone:  

 

        Facsimile:  

 

        Attention:  

 

       

 

  With a copy to (which shall not constitute notice):  

 

 

 

 

              Telephone:  

 

        Facsimile:  

 

        Attention:  

 

       

 

  Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

 

 

 

 

 



[Purchaser Signature Page – Subscription Agreement]

 



 

 



              Telephone:  

 

        Facsimile:  

 

        Attention:  

 

       

 

              Subscription Amount:  

 

 

       

 

                     



Ordinary Shares:

 

 

 

       

 

                     



Warrant Shares:

 

 

 

 

       

 

 

 

EIN Number:

 

 

 

 

       

 

 



[Purchaser Signature Page – Subscription Agreement]

 



 

 

 



 

EXHIBIT A

 

LIST OF PURCHASERS AND SUBSCRIPTION AMOUNTS

 



 

 



 

EXHIBIT B

 

TERMS AND CONDITIONS OF WARRANTS

 

  

1.Each option entitles the holder to subscribe for and be allotted one fully
paid ordinary share in the Company at an issue price of A$0.038.

 

2.The options will expire at 5:00 p.m., Perth, Australia time, on March 31, 2017
(the Expiry Date).

 

3.The options are exercisable at any time on or prior to the Expiry Date by
notice in writing to the directors of the Company accompanied by payment of the
exercise price.

 

4.The options are transferable and an application will be made to the ASX for
Official Quotation of the options.

 

5.All shares issued upon exercise of the options will rank pari passu in all
respects with the Company's then existing fully paid ordinary shares. The
Company will apply for Official Quotation by the ASX of all shares issued upon
exercise of the options.

 

6.There is no right to a change in the exercise price of the options or to the
number of shares over which the options are exercisable in the event of a new
issue of capital during the currency of the options.

 

7.In the event of any reorganisation of the issued capital of the Company on or
prior to the Expiry Date, the rights of an optionholder will be changed to the
extent necessary to comply with the applicable ASX Listing Rules rules in force
at the time of the reorganisation.

 

8.The options are subject to the additional terms and conditions set forth in
the Subscription Agreement, dated as of March 20, 2013, among Samson Oil & Gas
Limited and the warrantholder.

 



 

